Talmadge, J.
(dissenting) — Despite numerous cases upholding the constitutionality of RCW 69.50.435(a) and finding the Youth Employment Program (YEP) of the Seattle School District to be a "school” with "school grounds” for purposes of RCW 69.50.435(a), the majority finds RCW 69.50.435(a) violates due process as applied to appellants Becker and Gantt. The majority also implies YEP does not qualify as a school under the statute. The majority is wrong in its statutory interpretation, its understanding of the statute’s policy, and its constitutional analysis. For these reasons, I respectfully dissent.
*68Donald Becker and Nelson Gantt sold cocaine to undercover Seattle police officers within 1,000 feet of the Alaska Building in downtown Seattle, which houses YEP, an educational program conducted under the umbrella of the Interagency School of the Seattle School District.
YEP is a Seattle School District program offering students up to 21 years of age the opportunity to attain the equivalent of a high school diploma or transfer credit to traditional high schools. The program, located on the third floor of the Alaska Building in downtown Seattle, serves 80 students with six classrooms, five certified teachers, and two to three classified staff. YEP does not have a sign outside the Alaska Building, but is listed on the building directory as "Seattle Public Schools Youth Education Program.” YEP’s third floor reception area has a bright purple banner which reads "Seattle Public Schools, YEP, Youth Education Program.” YEP’s curriculum is governed by the State Superintendent of Public Instruction (SPI). YEP is publicly funded and offers classes in language arts, math, social studies, and science, as well as courses in drug and alcohol education, teen parenting, conflict resolution, and health awareness.
Becker and Gantt were charged with selling drugs within 1,000 feet of school grounds in violation of RCW 69.50.435(a); the Informations specifically referred to the "Youth Employment Education Program school.” Becker Clerk’s Papers at 1; Gantt Clerk’s Papers at 1. Neither Becker nor Gantt moved to strike the reference to "school” in the Informations pursuant to CrR 2.1(b).
Becker and Gantt were tried together. The trial court gave a number of instructions to the jury on the sentence enhancement statute, including the definition of "school,” "grounds,” and "perimeter.” The trial court’s "to convict” instruction told the jury how to apply the enhancement statute:
If you find the defendant guilty of delivering a controlled substance, it will then be your duty to determine whether or not the defendant delivered the controlled substance within *69one thousand feet of the perimeter of a school ground. You will be furnished with a special verdict form for this purpose. . . .
If you find from the evidence of Violation of the Uniform Controlled Substances Act, delivery of cocaine, that the State has proved beyond a reasonable doubt that the defendant delivered the controlled substance within one thousand feet of the perimeter of a school ground, it will be your duty to answer the special verdict "yes”.
On the other hand, if, after weighing all the evidence, you have a reasonable doubt that the defendant delivered the controlled substance within one thousand feet of a perimeter of a school ground, it will he your duty to answer the special verdict "no”.
Becker Clerk’s Papers at 30. Finally, the trial court also used a special verdict form which referenced YEP as a school. Becker and Gantt did not object to the special verdict form. The jury convicted both men, finding by special verdict that both had committed the offense within 1,000 feet of a school ground.
A. RCW 69.50.435(a) Is Constitutional As Applied
RCW 69.50.435(a) enhances the sentence for delivering controlled substances by 24 months when delivery occurs within certain proscribed areas including in a school or within 1,000 feet of school grounds.
By enacting the school zone enhancement statute, the Legislature sought to discourage the violent and destructive drug culture in areas like schools and school grounds where children are customarily present. State v. Silva-Baltazar, 125 Wn.2d 472, 483, 886 P.2d 138 (1994); State v. Coria, 120 Wn.2d 156, 172-73, 839 P.2d 890 (1992); State v. Shannon, 77 Wn. App. 379, 383, 892 P.2d 757 (1995); State v. Vasquez, 80 Wn. App. 5, 10, 906 P.2d 351 (1995). For alternative school programs like YEP, which serve many students who have been drug involved, the need for a drug free zone is even more pressing. The majority’s analysis ignores the legislative purpose in enacting RCW 69.50.435.
*70The majority finds RCW 69.50.435(a) to violate due process as applied because drug dealers like Becker and Gantt would not have notice of their proximity to YEP and would not be apprised of YEP’s presence had they contacted the SPI’s records custodian. The majority adopts a "conscientious drug dealer” standard for the application of due process principles that is incorrect in light of our cases analyzing RCW 69.50.435(a). The majority assumes a conscientious drug dealer will carefully ascertain the locale of his or her dealing to scrupulously avoid sales in drug free zones.
We have held drug dealers unreservedly assume the risk of sentence enhancement when dealing drugs in proscribed areas. RCW 69.50.435 is a strict liability statute and specifically indicates it is irrelevant whether a person is aware that he or she is carrying on the prohibited drug activity in a drug free zone:
It is not a defense to a prosecution for a violation of this section that the person was unaware that the prohibited conduct took place while in a school or school bus or within one thousand feet of the school or school bus route stop, in a public park, on a public transit vehicle, or in a public transit stop shelter, . . .
RCW 69.50.435(b). In Silva-Baltazar, we stated:
"[D]ue process does not require drug dealers know they are within a drug free zone for purposes of. . . RCW 69.50.435.” State v. Coria, 120 Wn.2d 156, 166, 839 P.2d 890 (1992) .... RCW 69.50.435 is a strict liability statute ....
... Not only does the Legislature have an interest in imposing strict liability for certain drug activity in specific locations, it has explicitly done so. . . .
. . .[W]e have identified the purpose of RCW 69.50.435 as discouraging "the development of the violent and destructive drug culture in areas where there are children.” Coria, at 172-73. All participants who are in areas in which the Legislature has determined that children are likely to be *71present pose an equal threat to the children in terms of exposure to drug activity.
Silva-Baltazar, 125 Wn.2d at 482-83. See State v. Coria, 120 Wn.2d 156, 165, 839 P.2d 890 (1987) (due process requirement of fair notice does not require drug dealers to know they were dealing drugs inside a drug free zone). State v. Carter, 64 Wn. App. 90, 823 P.2d 523 (1992) (public parks); see also United States v. Falu, 776 F.2d 46, 49-50 (2d Cir. 1985) (mens rea not required in federal statute similar to RCW 69.50.435).
In Coria, we rejected the contention RCW 69.50.435 is unconstitutionally vague because the convicted dealer did not know he was dealing drugs within 1,000 feet of a school bus route stop. Coria, 120 Wn.2d at 167. We also rejected the contention that fair notice was lacking because the bus stops were not marked or signed or only intermittently used by school children.2
It is true that the school bus route stops involved here, like most others, are not marked. Therefore, the defendants could not have immediately determined, simply by looking around during a drug sale, that they were nearby a school bus route stop. Nevertheless, information regarding the locations of the stops was available through such means as observing the gathering of schoolchildren waiting for their school buses, or contacting local schools or the director of transportation for the school district. It may be unrealistic, of course, to expect drug dealers to take these steps, but that is irrelevant to the question whether the statute is unconstitutionally vague. The defendants’ failure to have been aware of the law and to have taken action to protect themselves against the enhanced *72penalty for their criminal conduct is no basis for declaring the statute unconstitutionally vague.
Coria, 120 Wn.2d at 167 (emphasis added).
There is no substantive difference between the unmarked school bus stops in Coria and the lack of YEP signage outside the Alaska Building. Under Silva-Baltazar, when Becker and Gantt engaged in drug dealing activity, they assumed the risk those activities might be within proscribed areas triggering sentence enhancement.
The majority attempts to distinguish Coria, in which bus stop locations were discoverable through the school district transportation director’s office, by asserting the YEP location is not on record with certain SPI personnel. Majority op. at 63.3 This argument is without merit.
In Coria, we made clear the recording of bus route stops with school officials provides one means of ascertaining the location of such stops, but it is not an absolute requirement. In Coria, the Court of Appeals expressed concerns regarding ascertaining the locations of the school bus route stops relating to the master map the school district submits to the SPI, including a perceived difficulty in gaining access to the master map. We dismissed these concerns, finding the master map reasonably accessible, but noted:
*73In any case, the defendants did not need to gain access to the master map in order to have determined the locations of the school bus route stops involved here because that information was readily available through other means.
Coria, 120 Wn.2d at 168. The Court of Appeals was also concerned with difficulties in interpreting the master map. These concerns we also dismissed stating, "[a]gain, this is irrelevant because accessing the master map is not the only way of learning the locations of the school bus route stops.” Id. Moreover, the statute in Coria defined school bus stops in terms of official maps.
"School bus route stops” means a school bus stop as designated on maps submitted by school districts to the office of the superintendent of public instruction; . . .
RCW 69.50.435(f)(3). There is no such "recorded location” requirement contained in the statute’s definition of school. RCW 69.50.435(f)(1).
The record here shows that other means of readily ascertaining the location of YEP were available to Becker and Gantt. They could have called the Seattle School District regarding YEP. Had they looked at the Alaska Building’s directory, they would have seen the entry "Seattle Public Schools, Youth Education Program.” Some 80 students participated in the program, whose hours ran from 7:45 a.m. until 4:00 p.m. The students could be seen leaving and entering the building via the Second Avenue entrance. The coming and going of students at normal school hours and the directory listing are readily ascertainable ways of discovering the presence of a drug free zone:
[T]he type of conduct RCW 69.50.435 proscribes is clear. The absence of a requirement that the drug dealer knew he was in proximity to a school bus route stop does not offend the due process requirement of fair notice. Nor is due process offended by the fact that the statute places on drug dealers the burden of determining by readily understandable and available means the proximity of their illegal activities to school bus route stops.
*74Coria, 120 Wn.2d at 169. The requirements of Coria are met in this case.
Implicitly, the majority believes an alternative education program housed in a downtown office building without appurtenant property is not a "school” for purposes of the statute. The majority complains of a lack of a "flag, surrounding sports fields, playgrounds, or other signs” of a traditional school. Majority op. at 63. The statute is not unconstitutional as applied to Becker and Gantt because YEP is a nontraditional school.
Under RCW 69.50.435(a), YEP is an "institution of learning” with a "curriculum below the college or university level” which is "maintained at public expense,” thus meeting the definition of school under RCW 28A.150.010. YEP is funded and directed by the Seattle School District and provides instruction in high school level classes. It meets the RCW 28A.150.020 definition of common schools because it is "maintained at public expense in [a] school district and carries] on a program from kindergarten through twelfth grade or any part thereof. . . .” The language of the school zone enhancement statute is broad and unambiguous. A school includes all publicly funded instruction below 12th grade. Vasquez, 80 Wn. App. at 9. As the Court of Appeals noted in State v. Shannon, 77 Wn. App. 379, 892 P.2d 757 (1995):
The penalty enhancement, for selling within 1,000 feet of the perimeter of school grounds, plainly extends the zone of protection outward from all real property comprising the school and supporting its activities. Appellant confuses "school grounds” with "playground”. "School grounds” is broader than shrubbery or playgrounds; it includes both the physical plant and appurtenant property, if any. Therefore, the absence of appurtenant property does not deprive a school of the drug free zone protection because the school’s physical plant is part and parcel of "school grounds”.
The 1,000 foot measurement of the prohibited zone is accomplished by "extending radii outward around the property on which the school is located”.
*75Shannon, 77 Wn. App. at 382 (citations and footnote omitted).
Coria, Silva-Baltazar, Vasquez, and Shannon are dispositive of appellants’ due process claims. RCW 69.50.435 is a strict liability statute. As such, the absence of a requirement that the drug dealer must know he was in proximity to a sentence enhancement zone does not offend due process. Nor is due process offended by the fact the statute places on drug dealers the burden of determining by readily understandable and available means the proximity of their illegal activities to sentence enhancement zones. Vasquez and Shannon specifically and correctly applied RCW 69.50.435(a) to YEP. RCW 69.50.435 does not violate due process as applied to Becker and Gantt.4
B. The Special Verdict Form Was Not a Comment on the Evidence
Both the majority and concurrence assert the trial court’s use of the term "school” in reference to YEP in the special verdict form amounted to a comment on the evidence and improperly removed a fact question from the jury’s determination. The special verdict form in question reads in pertinent part:
Was the defendant, Donald Becker, within 1000 feet of the perimeter of school grounds, to wit: Youth Employment Education Program School at the time of the commission of the crime.
Becker Clerk’s Papers at 5. The reference to YEP School is derived from the Informations which charged Becker and Gantt. They did not move to strike that extraneous language in accordance with CrR 2.1(b).
The preliminary problem with their argument on this issue is that Becker and Gantt did not preserve any error *76here because they did not object to the special verdict form at trial. Ordinarily, we will not review an error raised for the first time on appeal. RAP 2.5(a). An exception to that rule is allowed if the error is "manifest” and affects a constitutional right. RAP 2.5(a)(3). We discussed this exception in State v. Scott, 110 Wn.2d 682, 757 P.2d 492 (1988), noting:
RAP 2.5(a) states the general rule for appellate disposition of issues not raised in the trial court: appellate courts will not entertain them. The rule reflects a policy of encouraging the efficient use of judicial resources. The appellate courts will not sanction a party’s failure to point out at trial an error which the trial court, if given the opportunity, might have been able to correct to avoid an appeal and a consequent new trial.
With respect to claimed errors in jury instructions in criminal cases, this general rule has a specific applicability. CrR 6.15(c) requires that timely and well stated objections be made to instructions given or refused "in order that the trial court may have the opportunity to correct any error.”
Scott, 110 Wn.2d at 685-86 (citations omitted). Like Becker and Gantt, the petitioner in Scott failed to object at trial to an alleged error and on appeal sought "to avoid the consequences of his failure to comply with the well settled procedural requirements by elevating his challenge 'into the constitutional realm.’ ” Id. We further noted:
The requirements of due process usually are met when the jury is informed of all the elements of an offense and instructed that unless each element is established beyond a reasonable doubt the defendant must be acquitted.
Id. at 690. This due process requirement was met here by the "to convict” instruction regarding sentence enhancement and use of the special verdict form.
Here, the error alleged by Becker and Gantt is neither "manifest” nor does it affect a constitutional right. The alleged error was not manifest because the jury had the question of the definition of "school” and "school grounds” *77before it throughout the trial. The language of the special verdict form did not decide the issue of whether YEP is a school for the jury, given the entire tenor of the trial, both as to the evidence and the trial court’s instructions. Whether YEP qualified as a school was the focus of much of the trial. Much of the direct and cross-examination of YEP’s program manager, Donna Marshall, focused on questions aimed at whether YEP was a school. The attorneys for Becker and Gantt focused on whether YEP was a school in closing arguments, as did counsel for the State.
Moreover, the jury was specifically instructed:
To find the defendant, Donald Becker, guilty of the school zone allegation, as charged, you must find beyond a reasonable doubt that the defendant delivered a controlled substance within one thousand feet of the perimeter of the school grounds.
Becker Clerk’s Papers at 22.
It is also difficult to discern how the constitutional error was "manifest” where the trial court’s instruction 23, the "to convict” instruction for ROW 69.50.435, was a correct statement of the law and gave clear guidance to the jury about how to fill out the special verdict form. Ordinarily, the "to convict” instruction is a critical benchmark to decide if the jury has been properly instructed. See State v. Emmanuel, 42 Wn.2d 799, 819, 259 P.2d 845 (1953); State v. Stewart, 35 Wn. App. 552, 555, 667 P.2d 1139 (1983); State v. Holt, 56 Wn. App. 99, 104-05, 783 P.2d 87 (1989), review denied, 114 Wn.2d 1022, 792 P.2d 533 (1990). Juries are presumed to follow the court’s instructions. State v. Swan, 114 Wn.2d 613, 662, 790 P.2d 610 (1990), cert. denied, 498 U.S. 1046, 111 S. Ct. 752, 112 L. Ed. 2d 772 (1991). The jury had to determine whether or not YEP was a school, and they did.
With respect to the merits of their appeal, Becker and Gantt also failed to prove that the judge had commented impermissibly on the evidence. To be an impermissible *78comment on the evidence in violation of article IV, section 16, the jury must be able to infer from what the court said or did not say a personal belief regarding the testimony in question or the merits of the case. State v. Browder, 61 Wn.2d 300, 302, 378 P.2d 295, cert. denied, 375 U.S. 869, 84 S. Ct. 93, 11 L. Ed. 2d 96 (1963); State v. Foster, 91 Wn.2d 466, 481, 589 P.2d 789 (1979); State v. Ciskie, 110 Wn.2d 263, 283, 751 P.2d 1165 (1988). In Ciskie, this Court found no impermissible comment on the evidence because the trial judge’s instruction conveyed no personal attitude toward the merits of the case to the jury; and because the judge instructed the jury specifically that
The law does not permit me to comment on the evidence. I have not intentionally done so. If it appears to you that I have so commented during any of the trial or the giving of these jury instructions, you must disregard such comment entirely.
Ciskie, 110 Wn.2d at 283.
The language of the special verdict form tracked the unchallenged language used in the Informations; it did not indicate any personal opinion of the judge. The trial judge here, like the trial judge in Ciskie, gave a specific instruction disavowing any perceived comment. Because the special verdict form does not express the personal opinion or attitude of the judge, and given the judge’s specific disavowal of any comment on the evidence, there was no impermissible comment on the evidence. See Ciskie, 110 Wn.2d at 283.
The majority’s reliance on State v. Tongate, 93 Wn.2d 751, 754, 613 P.2d 121 (1980), Majority op. at 65, and the concurring opinion’s reliance on State v. Pam, 98 Wn.2d 748, 754, 659 P.2d 454 (1983), overruled on other grounds in State v. Brown, 113 Wn.2d 520, 782 P.2d 1013, 787 P.2d 906, 80 A.L.R.4th 989 (1989), Concurrence at 66, are misplaced. The Tongate court held application of deadly weapon enhancement to a robbery conviction was improper where the special verdict instruction regarding *79sentence enhancement failed to indicate the applicable "beyond a reasonable doubt” standard of proof. Tongate, 93 Wn.2d at 755-76. General instructions regarding the presumption of innocence and the State’s burden to prove all elements of the underlying offense beyond a reasonable doubt did not cure the omission. Id.
This case is distinguishable because in addition to the general instructions given in Tongate, appropriate instructions were given specifically noting the standard of proof applicable to the underlying offense and the school zone allegation. In addition, the separate instruction regarding use of the special verdict form explains under what circumstances the jury may use the form and what standard of proof is to be applied. Tongate is thus inapplicable because the missing reference in the special verdict instruction regarding standard of proof dispositive in that case is not missing here.
As in Tongate, the Pam court also vacated a deadly weapon sentence enhancement where the trial court failed to separately instruct the jury on the State’s "beyond a reasonable doubt” burden of proof on the special verdict forms. Pam, 98 Wn.2d at 760 (1983). Again, the missing instruction in Pam is not missing in this case.
Whether YEP was a school was the focus of much of the trial. Substantial evidence supports the verdict YEP was a school as defined by the school zone enhancement statute. The jury’s attention was focused on this issue, and sufficient evidence existed for the jury to find that YEP was indeed a school under the statute. The trial court’s use of the term "school” in reference to YEP in the special verdict form, repeating unchallenged language taken directly from the Informations, neither usurped the jury’s consideration of the issue, nor affected the ultimate outcome of the case. No manifest constitutional error is present here.
CONCLUSION
The majority opinion contradicts our analysis of the constitutionality of ROW 69.50.435(a) in Silva-Baltazar *80and Coria. The majority’s implicit analysis of the statutory definition of school and school grounds is contrary to the plain terms and purpose of the statute as described in Vasquez and Shannon.
The majority declines to enforce drug free zones in nontraditional school settings for those students, many of whom may be the most in need of protection from the onslaught of the drug culture. The majority’s vision of the statute is narrowly attuned to traditional school houses with buildings and playgrounds. This ignores the reality of too many of today’s students.
I would affirm the Court of Appeals and uphold both the cocaine delivery convictions and sentence enhancements of defendants Becker and Gantt.
Dolliver, J., concurs with Talmadge, J.

The State has moved to supplement the record on the question of notice, noting there were signs posted near the Alaska Building advising the public of the 1,000-foot drug free zone. See Affidavit of Theresa Fricke and Maurice Bell, asserting at least 10 signs indicating “Drug Free Zone, YEP School” have been displayed at street level around the Alaska Building since November of 1990. The Court should remand this case for further findings on the notice provided to the public. City of Spokane v. Douglass, 115 Wn.2d 171, 795 P.2d 693 (1990). In Douglass, we reversed and remanded a district court’s dismissal of a challenge to a municipal ordinance because the record was inadequate to determine if the ordinance as applied to the defendant was unconstitutionally vague. Douglass, 115 Wn.2d at 183.


Indeed, petitioners argued at trial that YEP was merely a program and did not qualify as a school because it did not track certain requirements appearing in various statutes and regulations including the failure to offer certain state-mandated courses. The defendants offered an instruction describing some of the curriculae and other requirements mandated by statute or rule for schools in general which were not offered by YEP. The trial court properly rejected such an erroneous instruction and instead instructed the jury in the proper statutory language. ROW 69.50.435(f)(l)’s definition of a school incorporates ROW 28A.150.010 and .020.
Courts are not required to give instructions which are erroneous in any respect. State v. Robinson, 92 Wn.2d 357, 361, 597 P.2d 892 (1979). The education code of Washington contained in Title 28A ROW and WAC Title 180 encompasses hundreds of pages. Defendants’ proposed instruction was not, nor could it possibly be, an accurate summary of all the characteristics of a "school” as set forth in these statutes and regulations. More to the point, the proposed instruction was a departure from the relevant criteria defining "school” as set forth in the enhancement statute. Thus, defendants’ proposed instruction was not an accurate statement of the applicable law and was properly rejected by the trial court.


For a strict liability statute, we should not permit an "as applied” analysis to be a back door means of repeatedly raising a due process challenge to the statute.